963 A.2d 1182 (2009)
In re Peter D. FARRIS, Respondent.
Bar Registration No. 950030.
No. 08-BG-1320.
District of Columbia Court of Appeals.
January 22, 2009.
Before KRAMER, Associate Judge, and BELSON and STEADMAN, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order of the Maryland Court of Appeals indefinitely suspending respondent by consent from the practice of law in that jurisdiction, see Atty. Grievance Comm'n v. Farris, 405 Md. 486, 954 A.2d 456 (2008), this court's November 14, 2008, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Peter D. Farris is hereby indefinitely suspended from the practice of law in the District of Columbia with the right to apply for reinstatement after being reinstated in Maryland or after five years, whichever comes first. See In re Hardwick, 859 A.2d 1063 (D.C.2004); In re Zdravkovich, 831 A.2d 964, 970 (D.C. 2003); In re Blades, 766 A.2d 560 (D.C. 2001). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension *1183 will not begin to run until such time as he files an affidavit that complies with the requirements of D.C.Bar. R. XI, § 14(g).